Dismissed and Opinion Filed May 3, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00740-CV

                          NATALIE THARP, Appellant
                                    V.
                         CAMERON RENEAU, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02362-E

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      Before the Court is appellee’s motion to dismiss the appeal for want
of prosecution. By order dated February 23, 2022, we granted appellant’s second
motion for an extension of time to file her brief, extended the deadline to March 21,
and cautioned her that further extension requests would be disfavored. To date,
appellant has not filed a brief, a response to appellee’s motion, or otherwise
communicated with the Court. In light of these circumstances, we grant appellee’s
motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P.
38.8(a)(1); 42.3(b).

                                           /Ken Molberg//
                                           KEN MOLBERG
210740f.p05                                JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

NATALIE THARP, Appellant                      On Appeal from the County Court at
                                              Law No. 5, Dallas County, Texas
No. 05-21-00740-CV         V.                 Trial Court Cause No. CC-21-02362-
                                              E.
CAMERON RENEAU, Appellee                      Opinion delivered by Justice
                                              Molberg. Justices Reichek and
                                              Garcia participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 3rd day of May, 2022.




                                      –2–